Citation Nr: 0611125	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-03 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

Since the evidence needs to be further developed before 
deciding this appeal, this case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In regard to Hickson element (1), current diagnosis, the 
report of a July 2002 VA examination shows a diagnosis of a 
history of pneumonia in service with chronic bronchitis at 
least twice a year following service.  At the time, there 
were no abnormalities in the veteran's chest X-ray and there 
was no evidence of a cough or shortness of breath.  He 
complained of sinus congestion.  During his June 2002 RO 
hearing, however, the veteran testified to having chronic 
bronchitis since service, but that he had experienced no 
bronchial problems in the last 8 years and only has sinus 
problems.

More recently, pulmonary function tests (PFTs) conducted in 
July 2002 and September 2003 indicate the results were within 
normal limits in 2002, but that there was mild respiratory 
impairment in 2003.  During his January 2005 RO hearing, the 
veteran testified that he uses an inhaler and decongestant 
and that he is actively receiving treatment at the Lyons, New 
Jersey VA Medical Center (VAMC).  His claims file includes 
VAMC records dating from 1999 to 2002, but the RO should 
attempt to obtain his more recent VAMC treatment records 
since they may include evidence pertaining to his current 
diagnosis and respiratory status, and more importantly 
whether he has residuals of pneumonia dating back to when he 
was on active duty in the military.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of the existence of these additional VA medical 
treatment records).

As to Hickson element (2), incurrence of a relevant disease 
or injury in service, the National Personnel Records Center 
(NPRC) - a military records repository, indicated the 
veteran's service medical records (SMRs) could not be located 
at that facility and unfortunately may have been destroyed in 
a 1973 fire there.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that in cases, as here, where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran alleges that he was hospitalized for pneumonia 
while he was on active duty in Germany in 1959 or 1960.  No 
SMRs or Surgeon General's Office extracts have been located 
which can verify his claim.  Morning Reports reveal that he 
went on leave and on sick status in August 1960, but do not 
specify any particular disability.  The record includes three 
lay statements from fellow servicemen indicating they recall 
him coming down with pneumonia during active duty and being 
taken to the hospital in Germany.  He contends that he has 
experienced chronic bronchitis since that time, but that the 
private medical records showing treatment immediately 
following service are unavailable to substantiate this.  The 
medical evidence of record shows treatment for bronchial 
problems beginning in October 1972, 10 years after the 
veteran's discharge from service.

Finally, in regard to Hickson element (3), medical nexus, the 
available medical evidence does not definitively link the 
veteran's current condition to his military service.  
Although the record on appeal contains the report of a VA 
examination and treatment records, none of them provide a 
medical nexus opinion.  During his January 2005 hearing, the 
veteran contended that his current symptoms are related to 
developing pneumonia on active duty; but a layman, such as 
him, is not competent to comment on medical matters such as 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005).

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  Consequently, 
since the cause of the veteran's current symptomatology 
remains undetermined, the Board believes a medical nexus 
opinion is needed to fairly decide this appeal.  See, e.g., 
Gregory v. Brown, 8 Vet. App. 563 (1996).



Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  Obtain copies of all medical records 
pertaining to the veteran from the Lyons, 
New Jersey VAMC since July 2002.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
clarifying his current diagnosis and 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that his current disability 
is related to his military service.  To 
facilitate making this determination, his 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the examination.

3.  Then readjudicate the veteran's claim 
for service connection for residuals of 
pneumonia in light of the additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



